      Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 1 of 17 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NICHOLAS MECHLING AND
CHRISTOPHER MECHLING,                                  Case No. 20-cv-05223
               Plaintiffs,

v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
               Defendants.


                                          COMPLAINT

       Nicholas Mechling and Christopher Mechling (hereinafter referred to together or

individually as “Plaintiff”) are the owners of Twins Special LLC. Under agreement with Twins

Special LLC, Plaintiff has full and exclusive license to use, enforce and sublicense the intellectual

property of Twins Special LLC. Plaintiff and Twins Special LLC are hereinafter referred to

together or individually as “Twins Special”. Plaintiff hereby brings the present action against the

Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”) and alleges as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at
         Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 2 of 17 PageID #:2




least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales to

Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including Illinois,

accept payment in U.S. dollars and, on information and belief, have sold products using infringing

and counterfeit versions of Twins Special’s trademarks to residents of Illinois. Each of the

Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and has

wrongfully caused Twins Special substantial injury in the State of Illinois.

                                         II. INTRODUCTION

          3.      This action has been filed by Twins Special to combat e-commerce store operators

who trade upon Twins Special’s reputation and goodwill by offering for sale and/or selling

unauthorized and unlicensed products, including boxing gloves and mixed martial arts equipment,

using infringing and counterfeit versions of Twins Special’s federally registered trademarks (the

“Counterfeit Twins Products”). Defendants create e-commerce stores operating under one or more

Seller Aliases that are advertising, offering for sale and selling Counterfeit Twins Products to

unknowing consumers. E-commerce stores operating under the Seller Aliases share unique

identifiers establishing a logical relationship between them and that Defendants’ counterfeiting

operation arises out of the same transaction, occurrence, or series of transactions or occurrences.

Defendants attempt to avoid and mitigate liability by operating under one or more Seller Aliases

to conceal both their identities and the full scope and interworking of their counterfeiting operation.

Twins Special is forced to file this action to combat Defendants’ counterfeiting of its registered

trademarks, as well as to protect unknowing consumers from purchasing Counterfeit Twins



1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.

                                                     2
      Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 3 of 17 PageID #:3




Products over the Internet. Twins Special has been and continues to be irreparably damaged

through consumer confusion, dilution, and tarnishment of its valuable trademarks as a result of

Defendants’ actions and seeks injunctive and monetary relief.

                                        III. THE PARTIES

Plaintiff

       4.      Nicholas Mechling and Christopher Mechling (“Plaintiff”) are the exclusive

licensees of Twins Special’s trademarks and owners of Twins Special LLC, a privately held

company with its principal place of business in San Diego, California. Under agreement with

Twins Special, LLC, Plaintiff polices and enforces Twins Special, LLC’s trademark rights and

other intellectual property rights in the United States. Plaintiff and Twins Special, LLC are referred

to herein together or individually as “Twins Special”.

       5.      Twins Special is a world-famous, well-known manufacturer of boxing gloves and

mixed martial arts equipment. Twins Special manufactures boxing gloves and mixed martial arts

equipment under multiple brands, including Twins Special and King Professional. Twins Special

is famous for its Velcro wrist boxing gloves that are hand-crafted in Thailand. Twins Special’s

boxing gloves are designed to endure years of sparring, elite competition, and training with heavy

bags, pads and mitts. In addition to its world-famous boxing gloves, Twins Special is engaged in

the manufacture, sale and distribution of shin guards, training gear, head gear, fight wear, and

fighting accessories (collectively, the “Twins Products”).

       6.      Twins Special’s superior design and craftsmanship, along with the reputation of

Twins Products, enabled it to achieve widespread recognition and fame and made Twins Special

one of the most well-known manufacturers of fighting equipment. Today, Twins Special enjoys a

very high, unaided awareness rate worldwide. Twins Special is also among the small group of



                                                  3
      Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 4 of 17 PageID #:4




boxing glove manufacturers whose boxing gloves have been approved by the world’s largest sport

governing bodies, such as the Nevada State Athletic Commission, the International Boxing

Association (“AIBA”) and International Federation of Muaythai Associations (“IFMA”).

       7.      Twins Products are distributed and sold to customers through the Twins Special

website, twinsfightgear.com, and through authorized retailers, including numerous authorized

retailers in this district. Twins Special also authorizes multiple websites selling fighting equipment

to sell Twins Products.

       8.      Twins Special incorporates a variety of distinctive marks in the design of its various

Twins Products. As a result of its long-standing use, Twins Special owns common law trademark

rights in its trademarks. Twins Special has also registered its trademarks with the United States

Patent and Trademark Office. Twins Products typically include at least one of Twins Special’s

registered trademarks. Often several Twins Special marks are displayed on a single product.

Twins Special uses its trademarks in connection with the marketing of its Twins Products,

including the following marks which are collectively referred to as the “TWINS Trademarks.”

 Registration
                              Trademark                          Goods and Services
  Number
                                                         For: Sports equipment for boxing
                                                         and martial arts, namely, boxing
                                                         gloves, boxing bags, punching mitts,
                                                         belly protectors, groin protectors
                                                         and shin guards; chest protectors for
                                                         sports; boxing rings; fighting cages
                                                         for use with martial arts; martial arts
                                                         gloves; athletic protective pads for
   4,848,713
                                                         chest, abdomen, belly, shins and
                                                         head for use with martial arts;
                                                         punching bags; bags specially
                                                         adapted for sports equipment;
                                                         athletic equipment, namely, hand
                                                         wraps and mouth guards; skipping
                                                         rope; athletic supporters; athletic
                                                         equipment, namely, ankle guards,

                                                  4
   Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 5 of 17 PageID #:5




Registration
                      Trademark                     Goods and Services
 Number
                                            shin guards and head guards;
                                            abdominal protectors; martial arts
                                            kicking pads; martial arts punching
                                            pads; martial arts training
                                            equipment; training apparatus for
                                            boxing, martial arts, and similar
                                            sports; athletic sporting goods,
                                            namely, athletic wrist and joint
                                            supports; all the foregoing relating
                                            to boxing or martial arts and not
                                            relating to any other sports or sports
                                            team, league, mascot or stadium in
                                            class 28.

                                            For: Sports equipment for boxing
                                            and martial arts, namely, boxing
                                            gloves, boxing bags, punching mitts,
                                            belly protectors, groin protectors
                                            and shin guards; chest protectors for
                                            sports; boxing rings; fighting cages
                                            for use with martial arts; martial arts
                                            gloves; athletic protective pads for
                                            chest, abdomen, belly, shins and
                                            head for use with martial arts;
                                            punching bags; bags specially
                                            adapted for sports equipment;
                                            athletic equipment, namely, hand
                                            wraps and mouth guards; skipping
                                            rope; athletic supporters; athletic
 4,848,712
                                            equipment, namely, ankle guards,
                                            shin guards and head guards;
                                            abdominal protectors; martial arts
                                            kicking pads; martial arts punching
                                            pads; martial arts training
                                            equipment; training apparatus for
                                            boxing, martial arts, and similar
                                            sports; athletic sporting goods,
                                            namely, athletic wrist and joint
                                            supports; all the foregoing relating
                                            to boxing or martial arts and not
                                            relating to any other sports or sports
                                            team, league, mascot or stadium in
                                            class 28.


                                      5
   Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 6 of 17 PageID #:6




Registration
                      Trademark                     Goods and Services
 Number
                                            For: Boxing shorts; Caps; T-shirts;
                                            Tank tops in class 25.

                                            For: Sports equipment for boxing
                                            and martial arts, namely, boxing
 3,749,271                                  gloves, boxing bags, punching mitts,
                                            belly protectors, groin protectors
                                            and shin guards in class 28.


                                            For: Sports equipment for boxing
                                            and martial arts, namely, boxing
                                            gloves, boxing bags, punching mitts,
                                            belly protectors, groin protectors
                                            and shin guards; chest protectors for
                                            sports; boxing rings; fighting cages
                                            for use with martial arts; martial arts
                                            gloves; athletic protective pads for
                                            chest, abdomen, belly, shins and
                                            head for use with martial arts;
                                            punching bags; bags specially
                                            adapted for sports equipment;
                                            athletic equipment, namely, hand
                                            wraps and mouth guards; skipping
                                            rope; athletic supporters; athletic
 4,848,711          TWINS SPECIAL
                                            equipment, namely, ankle guards,
                                            shin guards and head guards;
                                            abdominal protectors; martial arts
                                            kicking pads; martial arts punching
                                            pads; martial arts training
                                            equipment; training apparatus for
                                            boxing, martial arts, and similar
                                            sports; athletic sporting goods,
                                            namely, athletic wrist and joint
                                            supports; all the foregoing relating
                                            to boxing or martial arts and not
                                            relating to any other sports or sports
                                            team, league, mascot or stadium in
                                            class 28.




                                      6
      Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 7 of 17 PageID #:7




       9.      The TWINS Trademarks have been used exclusively and continuously in the U.S.

by Twins Special and have never been abandoned. The above U.S. registrations for the TWINS

Trademarks are valid, subsisting, in full force and effect, and one is incontestable pursuant to 15

U.S.C. § 1065. Attached hereto as Exhibit 1 are true and correct copies of the U.S. Registration

Certificates for the TWINS Trademarks included in the above table. The registrations for the

TWINS Trademarks constitute prima facie evidence of their validity and of Twins Special’s

exclusive right to use the TWINS Trademarks pursuant to 15 U.S.C. § 1057(b).

       10.     The TWINS Trademarks are exclusive to Twins Special and are displayed

extensively on Twins Products and in Twins Special’s marketing and promotional materials.

Twins Products have long been among the most famous and popular of their kind in the world.

Twins Special has expended substantial resources in advertising, promoting and marketing

featuring the TWINS Trademarks. Additionally, the reputation of the Twins Products has been

spread through word of mouth. Because of these and other factors, Twins Special and the TWINS

Trademarks have become famous throughout the United States.

       11.     The TWINS Trademarks are distinctive when applied to the Twins Products,

signifying to the purchaser that the products come from Twins Special and are manufactured to

Twins Special’s quality standards. Whether Twins Special manufactures the products itself or

licenses others to do so, Twins Special has ensured that products bearing its trademarks are

manufactured to the highest quality standards.        The TWINS Trademarks have achieved

tremendous fame and recognition, which has only added to the inherent distinctiveness of the

marks. As such, the goodwill associated with the TWINS Trademarks is of incalculable and

inestimable value to Twins Special.




                                                7
      Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 8 of 17 PageID #:8




       12.     For many years, Twins Special has operated a website where it promotes Twins

Products at twinsfightgear.com. Twins Products are featured and described on the website and are

available for purchase. The twinsfightgear.com website features proprietary content, images, and

designs exclusive to Twins Special.

       13.     Twins Special, or third parties on Twins Special’s behalf, have expended

substantial time, money, and other resources in developing, advertising and otherwise promoting

the TWINS Trademarks. As a result, products bearing the TWINS Trademarks are widely

recognized and exclusively associated by consumers, the public, and the trade as being high quality

products from Twins Special. Twins Special is a multi-million-dollar brand, and Twins Products

have become among the most popular of their kind in the world.

The Defendants

       14.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified on

Schedule A and/or other seller aliases not yet known to Twins Special. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar sources

in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of Civil

Procedure 17(b).

       15.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it virtually

impossible for Twins Special to discover Defendants’ true identities and the exact interworking of




                                                  8
      Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 9 of 17 PageID #:9




their counterfeit network. If Defendants provide additional credible information regarding their

identities, Twins Special will take appropriate steps to amend the Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       16.     The success of the Twins Special brand has resulted in its significant counterfeiting.

Consequently, Twins Special regularly investigates suspicious e-commerce stores identified in

proactive Internet sweeps and reported by consumers. In recent years, Twins Special has

identified numerous fully interactive e-commerce stores, including those operating under the

Seller Aliases, which were offering for sale and/or selling Counterfeit Twins Products to

consumers in this Judicial District and throughout the United States. E-commerce sales, including

through e-commerce stores like those of Defendants, have resulted in a sharp increase in the

shipment of unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal Year

2018 U.S. Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics

Report. Over 90% of all CBP intellectual property seizures were smaller international mail and

express shipments (as opposed to large shipping containers). Id. Over 85% of CBP seizures

originated from mainland China and Hong Kong. Id. Counterfeit and pirated products account

for billions in economic losses, resulting in tens of thousands of lost jobs for legitimate businesses

and broader economic losses, including lost tax revenue.

       17.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the

Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating Trafficking

in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland Security’s Office



                                                 9
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 10 of 17 PageID #:10




of Strategy, Policy, and Plans (Jan. 24, 2020) attached as Exhibit 4 and finding that on “at least

some e-commerce platforms, little identifying information is necessary for a counterfeiter to begin

selling” and recommending that “[s]ignificantly enhanced vetting of third-party sellers” is

necessary. Counterfeiters hedge against the risk of being caught and having their websites taken

down from an e-commerce platform by preemptively establishing multiple virtual store-fronts.

Exhibit 4 at p. 22. Since platforms generally do not require a seller on a third-party marketplace

to identify the underlying business entity, counterfeiters can have many different profiles that can

appear unrelated even though they are commonly owned and operated. Exhibit 4 at p. 39. Further,

“E-commerce platforms create bureaucratic or technical hurdles in helping brand owners to locate

or identify sources of counterfeits and counterfeiters.” Exhibit 3 at 186-187.

       18.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on information

and belief, have sold Counterfeit Twins Products to residents of Illinois.

       19.     Defendants concurrently employ and benefit from substantially similar advertising

and marketing strategies. For example, Defendants facilitate sales by designing the e-commerce

stores operating under the Seller Aliases so that they appear to unknowing consumers to be

authorized online retailers, outlet stores, or wholesalers. E-commerce stores operating under the

Seller Aliases look sophisticated and accept payment in U.S. dollars via credit cards, Alipay,

Amazon Pay, Western Union and/or PayPal. E-commerce stores operating under the Seller Aliases

often include content and images that make it very difficult for consumers to distinguish such

stores from an authorized retailer. Twins Special has not licensed or authorized Defendants to use




                                                 10
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 11 of 17 PageID #:11




any of the TWINS Trademarks, and none of the Defendants are authorized retailers of genuine

Twins Products.

       20.     Many Defendants also deceive unknowing consumers by using the TWINS

Trademarks without authorization within the content, text, and/or meta tags of their e-commerce

stores in order to attract various search engines crawling the Internet looking for websites relevant

to consumer searches for Twins Products. Other e-commerce stores operating under the Seller

Aliases omit using TWINS Trademarks in the item title to evade enforcement efforts while using

strategic item titles and descriptions that will trigger their listings when consumers are searching

for Twins Products.

       21.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms. On information and belief, certain Defendants have anonymously registered

and maintained Seller Aliases to prevent discovery of their true identities and the scope of their e-

commerce operation.

       22.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Twins Products. Such seller

alias registration patterns are one of many common tactics used by the Defendants to conceal their

identities and the full scope and interworking of their counterfeiting operation, and to avoid being

shut down.

       23.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating



                                                 11
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 12 of 17 PageID #:12




under the Seller Aliases include other notable common features such as use of the same registration

patterns, accepted payment methods, check-out methods, keywords, illegitimate search engine

optimization (SEO), advertising tactics, similarities in price and quantities, the same incorrect

grammar and misspellings, and/or the use of the same text and images. Additionally, Counterfeit

Twins Products for sale by the Seller Aliases bear similar irregularities and indicia of being

counterfeit to one another, suggesting that the Counterfeit Twins Products were manufactured by

and come from a common source and that Defendants are interrelated.

       24.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       25.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Twins Special’s enforcement

efforts. On information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside the jurisdiction of this

Court to avoid payment of any monetary judgment awarded to Twins Special. Indeed, analysis of

financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore accounts

outside the jurisdiction of this Court.

       26.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Twins Products in the same transaction, occurrence, or series of

transactions or occurrences. Defendants, without any authorization or license from Plaintiff, have



                                                12
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 13 of 17 PageID #:13




jointly and severally, knowingly and willfully used and continue to use the TWINS Trademarks in

connection with the advertisement, distribution, offering for sale, and sale of Counterfeit Twins

Products into the United States and Illinois over the Internet.

       27.       Defendants’ unauthorized use of the TWINS Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Twins Products, including the

sale of Counterfeit Twins Products into the United States, including Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably harming

Twins Special.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       28.       Twins Special hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       29.       This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered TWINS

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The TWINS Trademarks are highly distinctive marks. Consumers have come

to expect the highest quality from Twins Products offered, sold or marketed under the TWINS

Trademarks.

       30.       Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the TWINS Trademarks without Twins Special’s permission.

       31.       Twins Special is the exclusive owner of the TWINS Trademarks. Twins Special’s

United States Registrations for the TWINS Trademarks (Exhibit 1) are in full force and effect. On

information and belief, Defendants have knowledge of Twins Special’s rights in the TWINS

                                                  13
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 14 of 17 PageID #:14




Trademarks, and are willfully infringing and intentionally using counterfeits of the TWINS

Trademarks. Defendants’ willful, intentional and unauthorized use of the TWINS Trademarks is

likely to cause and is causing confusion, mistake, and deception as to the origin and quality of the

Counterfeit Twins Products among the general public.

       32.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       33.     Twins Special has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Twins Special will continue to suffer irreparable harm to its reputation and the goodwill

of its well-known TWINS Trademarks.

       34.     The injuries and damages sustained by Twins Special have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Twins Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       35.     Twins Special hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       36.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit Twins

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Twins Special or the origin,

sponsorship, or approval of Defendants’ Counterfeit Twins Products by Twins Special.

       37.     By using the TWINS Trademarks in connection with the sale of Counterfeit Twins

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Twins Products.




                                                14
     Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 15 of 17 PageID #:15




        38.      Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Twins Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

        39.      Twins Special has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Twins Special will continue to suffer irreparable harm to its reputation and the goodwill

of its brand.

                                       PRAYER FOR RELIEF

WHEREFORE, Twins Special prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

    and all persons acting for, with, by, through, under, or in active concert with them be

    temporarily, preliminarily, and permanently enjoined and restrained from:

        a. using the TWINS Trademarks or any reproductions, counterfeit copies or colorable

              imitations thereof in any manner in connection with the distribution, marketing,

              advertising, offering for sale, or sale of any product that is not a genuine Twins Product

              or is not authorized by Twins Special to be sold in connection with the TWINS

              Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

              Twins Product or any other product produced by Twins Special, that is not Twins

              Special’s or not produced under the authorization, control, or supervision of Twins

              Special and approved by Twins Special for sale under the TWINS Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defendants’

              Counterfeit Twins Products are those sold under the authorization, control or




                                                   15
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 16 of 17 PageID #:16




           supervision of Twins Special, or are sponsored by, approved by, or otherwise connected

           with Twins Special;

       d. further infringing the TWINS Trademarks and damaging Twins Special’s goodwill;

           and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Twins Special, nor authorized by Twins Special

           to be sold or offered for sale, and which bear any of Twins Special’s trademarks,

           including the TWINS Trademarks, or any reproductions, counterfeit copies or

           colorable imitations thereof;

2) Entry of an Order that, upon Twins Special’s request, those with notice of the injunction,

   including, without limitation, any online marketplace platforms such as eBay, AliExpress,

   Alibaba, Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall

   disable and cease displaying any advertisements used by or associated with Defendants in

   connection with the sale of counterfeit and infringing goods using the TWINS Trademarks;

3) That Defendants account for and pay to Twins Special all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the TWINS Trademarks be increased by a sum not exceeding three times the

   amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Twins Special be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   TWINS Trademarks;

5) That Twins Special be awarded its reasonable attorneys’ fees and costs; and



                                               16
    Case: 1:20-cv-05223 Document #: 1 Filed: 09/03/20 Page 17 of 17 PageID #:17




6) Award any and all other relief that this Court deems just and proper.

Dated this 3rd day of September 2020.        Respectfully submitted,


                                             /s/ Justin R. Gaudio/
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Jake M. Christensen
                                             Martin F. Trainor
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             jchristensen@gbc.law
                                             mtrainor@gbc.law

                                             Counsel for Plaintiffs Nicholas Mechling and
                                             Christopher Mechling




                                               17
